DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, and 6–15 are objected to because of the following informalities:
Claim 1 recites that “the robot arm rotates and moves the fry basket” (ln. 6). Claim 14 also recites that “the robot arm rotates the fry basket forward and backward a plurality of times in the first direction” (last three lines). The Office has tried to understand what Applicant means by “rotates” or “rotates and moves,” since it’s not obvious based on the claims. Based on the disclosure, what is really happening with the fry basket is not rotation (i.e. how the Earth moves about its axis), but revolution (how the Earth moves around the sun). The Office might be inclined to let Applicant be their own lexicographer, but the Office suspects that the use of the term “rotate” is the result of an improper translation from the original Korean application, and encourages Applicant to amend the term to “revolve” in the claims since it would be easier for all to understand them that way.
Claims 2, 6–13, and 15 are objected to due to dependency upon objected-to claims.
The Office understands that this would involve a weighty series of amendments, and understands if Applicant wants to delay these amendments until all claim rejections have been resolved.

Specification
The disclosure is objected to because of the following informalities:
See the discussion regarding “rotate” and “revolve” in the Claim Objection section above, where the same judgment and recommended amendment applies to the specification.
Election/Restrictions
Applicant’s election without traverse of Group I and Species I, claims 1, 2, and 6–15, in the reply filed on 9 September 2021 is acknowledged.
Claims 3–5 and 16–20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species.

Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 6–15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sinnet et al. (US Pub. 2020/0047349).
Commentary: After consideration, the Office examines these claims understanding that the fry basket and fryer are not positively recited given how they seem to be claimed only as aspects that are intended to affect how the robot arm moves, i.e. by the language of “configured to,” as well as the preamble that defines the claimed invention as directed to a “robot system” rather than a broader frying system. Therefore, for claim analysis with respect to the prior art, this renders the fry basket and fryer as hypothetical elements.
The Office has also considered how to assess the specific functions of the controller. Sinnet discloses that “the robotic kitchen assistant is operable to perform a wide range of steps including but not limited to actions otherwise taken by a human worker” (para. 54), and that “the robotic kitchen 
Claim 1: Sinnet discloses a robot system (title, “Robotic Kitchen Assistant”) comprising:
a robot arm (200) configured to tilt a fry basket (230) in a first direction or in a second direction different from the first direction (para. 61, “6 DOF”) or lift up or lower the fry basket (ibid.);
and a controller (para. 50, “programmable processor” and related elements) configured to perform a residue removal mode in which the robot arm rotates and moves the fry basket to a set residue removal path in which residue in a fryer is sifted out (para. 61, “6 DOF”).
Commentary: Sinnet also discloses an agitator 280 that is used to shake the basket and would remove fry oil residue, but this does not appear to rotate or revolve the basket as claimed, and so is not relied upon to show the claimed residue removal mode.
Claim 2: Sinnet discloses the first direction being a direction in which the fry basket is tilted upward or downward (para. 61, “6 DOF”), and wherein the second direction is a direction in which the fry basket is tilted forward or backward with respect to a center axis of the fry basket or is inverted by 180° (ibid.).
Claim 6: Sinnet discloses the residue removal mode including a plurality of modes performed sequentially (para. 61, “6 DOF,” sequential movements would be inherent), and
wherein the plurality of modes includes:
a transverse traveling mode in which the robot arms performs operation of lowering the fry basket into the fryer, moving the fry basket in a transverse direction and then raising the fry basket at least once (para. 61, “6 DOF”);
85a longitudinal traveling mode in which the robot arm performs operation of lowering the fry basket into the fryer, moving the fry basket in a longitudinal direction and then raising the fry basket at least once (ibid.); and
a shaking mode in which the robot arm moves the fry basket to the periphery of the fryer and then shakes the fry basket (ibid.; Sinnet’s robot arm is capable of moving the fry basket to the periphery of a hypothetical fryer of hypothetical size).
Claim 7: Sinnet discloses the plurality of modes further including a zigzag traveling mode in which the robot arm lowers the fry basket to a bottom of the fryer and then moves the fry basket to a zigzag path (para. 61, “6 DOF”).
Claim 8: Sinnet discloses the controller performing the plurality of modes in order of the transverse traveling mode, the longitudinal traveling mode, the shaking mode and the zigzag traveling mode (para. 61, “6 DOF,” sequential movements would be inherent).
Claim 9: Sinnet discloses the robot arm including an end effector (210, 212, 220), and
86wherein, in each of the transverse traveling mode and the longitudinal traveling mode, the end effector sequentially moves the fry basket along a plurality of parallel traveling paths (para. 61, “6 DOF”).
Claim 10: Sinnet discloses a departure position and an arrival position of each of the plurality of traveling paths being closer to an inner wall of the fryer than a center of the fryer (para. 61, “6 DOF”; 
Claim 11: Sinnet discloses departure positions of the plurality of traveling paths being spaced apart from each other in a direction perpendicular to a longitudinal direction of each of the plurality of traveling paths (para. 61, “6 DOF”).
Claim 12: Sinnet discloses the end effector moving the fry basket on the traveling paths in a state in which the fry basket is tilted by a set angle with respect to a reference angle (para. 61, “6 DOF”).
Claim 13: Sinnet discloses that, in the shaking mode, the robot arm inverts the fry basket by 180° in the second direction such that the fry basket faces downward (para. 61, “6 DOF”).
Claim 14: Sinnet disclose that, in the shaking mode, the robot arm sequentially performs (para. 61, “6 DOF,” sequential movements would be inherent):
a withdrawal process in which the robot arm moves the fry basket to an area outside the fryer (para. 61, “6 DOF”),
an inversion process in which the robot arm inverts the fry basket in the second direction (ibid.), and
a shaking process in which the robot arm rotates the fry basket forward and backward a plurality of times in the first direction (ibid.).
Claim 15: Sinnet discloses that, in the shaking mode, the robot arm performs a returning process of lowering the fry basket into the fryer after the shaking process (para. 61, “6 DOF”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Mirkhaef et al. (US Pub. 2019/0352028; shows a robot and a basket, though no fryer or frying), HenneBarrows et al. (US Pub. 2021/0068591), Almblad (US Pub. 2021/0038025).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/              Primary Examiner, Art Unit 3761